 


Exhibit 10.1


ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (this “Agreement”) effective April 1, 2006, by and
among VHT ACQUISITION COMPANY a corporation organized and existing under the
laws of the State of Florida (the “Buyer”), VANTAHEALTH TECHNOLOGIES, LLC, a
limited liability company organized and existing under the laws of the State of
Pennsylvania (the “Seller”) and the members of the Seller identified on the
signature page hereto (collectively, the “Members,” and collectively with the
Seller, the “Seller Responsible Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the Seller is engaged in the business of providing home care software
and related products and services (the “Business”);
 
WHEREAS, the Buyer desires to acquire from the Seller and the Seller desires to
sell to the Buyer substantially all of the assets utilized in and associated
with the operation of the Business (as presently conducted and proposed to be
operated in the future) and assume certain liabilities of the Seller upon the
terms and subject to the conditions set forth in this Agreement (the “Sale”);
 
WHEREAS, John Kiehl has (i) conceived and developed the software known as the
Analyzer, (ii) performed approximately one-half of the programming for the
Analyzer, and (iii) has personal relationships with the customers of Seller;


WHEREAS, John Kiehl does not have any employment contract or any covenant not to
compete with Seller;


WHEREAS, Buyer acknowledges and agrees that the (i) intrinsic value of the
Business is primarily due to John Kiehl’s reputation, skill, integrity, ability,
expertise and business relationships (the “Owner Goodwill”), (ii) the Purchased
Assets have substantially insignificant value to Buyer if Buyer is unable to
purchase such Owner Goodwill with respect to the Business, and (iii) Buyer would
not have any interest in purchasing the Purchased Assets if Buyer is unable to
purchase such Owner Goodwill;


WHEREAS, the Members of the Seller and the Board of Directors of the Buyer have
each approved the Sale, the terms of this Agreement and the transactions
contemplated hereby.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties, intending legally to be bound, agree as follows:
 
AGREEMENT
 
Article 1. Purchase and Sale
 
1.1 General. On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Buyer shall purchase from Seller, and Seller shall
sell, transfer, assign, convey and deliver to Buyer, all of Seller’s right,
title and interest in and to the Business, including, without limitation, in and
to all of the assets, properties, rights, goodwill, contracts and claims of the
Business, other than the Excluded Assets, wherever located, whether tangible or
intangible, real or personal, known or unknown, actual or contingent, as the
same shall exist as of the Closing (such rights, title and interest in and to
all such assets, properties, rights, contracts and claims, being collectively
referred to herein as, the “Purchased Assets”). The Purchased Assets shall
include, without limitation, the following assets:
 


 
1

--------------------------------------------------------------------------------

 


(a) Cash and cash equivalents, including petty cash accounts or cash on hand or
in bank accounts, certificates of deposit, commercial paper and other similar
securities related to the Business;
 
(b) all accounts receivable and notes receivable and other claims for money or
other obligations due (or which hereafter will become due) to Seller arising out
of the Business together with any unpaid interest accrued thereon from the
respective obligors and any security or collateral therefor;
 
(c) all inventory (including work in process, raw materials and finished goods),
goods in transit, unbilled revenues and other properties and rights associated
with the performance of contracts and the operation of the Business;
 
(d) all Equipment and machinery owned by Seller related to the Business,
including but not limited to computers and software, office furniture and
fixtures, telephone systems, office equipment and other tangible personal
property, wherever located;
 
(e) Intentionally Omitted;
 
(f) all marketing materials, office supplies and letterhead used in connection
with the Business;
 
(g) all of Seller’s rights and interest in the Intellectual Property Rights,
including, without limitation, all results of the Business’s research and
development activities and other Intellectual Property Rights developed or
acquired for. or licensed to the Seller in connection with, the Business, or
related to, or of use or potential use in connection with any current or
contemplated potential future products of the Business or parts, components or
subassemblies used or purchased by the Business;
 
(h) all proceeds under any insurance contract or arrangement relating to the
Business;
 
(i) all right, title and interest in, to and under certain material contracts
associated with the Business to be assigned to the Buyer at the Closing, subject
in each case to the terms of such contracts;
 
(j) Intentionally Omitted;
 
(k) any other tangible assets of Seller which are used in the Business and which
are of a nature not customarily reflected in the books and records of a
business, such as assets which have been written off for accounting purposes but
which are still used by or of value to the Business;
 


 
2

--------------------------------------------------------------------------------

 


(l) all Permits which are transferable and which are used in the Business, as
presently conducted;
 
(m) all rights of the Seller pursuant to any express or implied warranties,
representations or guaranties made by suppliers to the Business;
 
(n) all goodwill associated with the Business (including the Owner Goodwill);
 
(o) all intangibles and contract rights associated with the Business including,
without limitation, rights under non-disclosure agreements with employees and
agents of Seller and under confidentiality agreements with prospective
purchasers of the Business or with other third parties to the extent relating to
the Business;
 
(p) the post-closing pro-rata share, as provided in Section 1.7 below, of all
deposits, prepaid charges, insurance, sums and fees, offset credit balances in
any country, refunds, and causes of action;
 
(q) rights of set-off and rights of recoupment of Seller in connection with the
Business;
 
(r) any other assets of Seller which are used in the Business and which are of a
nature not customarily reflected in the books and records of a business, such as
assets which have been written off for accounting purposes but which are still
used by or of value to the Business; and
 
(s) Seller’s rights to any and all communication numbers and addresses
(telephone, fax, toll-free, e-mail, web sites, domain names) leased, licensed,
or contracted by Seller for its use, together with any rights of Seller under
any contract or agreement with respect to the foregoing.
 
1.2 Excluded Assets. Seller’s past and present books and records (including such
books and records as are contained in computerized storage media) of the
Business, including all inventory, purchasing, accounting, sales, export,
import, research, engineering, manufacturing, maintenance, repairs, marketing,
banking, documents and records constituting Intellectual Property Rights,
shipping records, personnel files and all files, customer and supplier lists,
records, literature and correspondence, inquiries, letters of intent,
publications, forms and sales leads, wherever located, shall be deemed to be
excluded from the definition of Purchased Assets (such excluded assets defined
as the “Excluded Assets”). Notwithstanding the foregoing, Buyer may be permitted
access to such Excluded Assets upon request to Seller as may be reasonably
requested to permit Buyer to prepare and file any Tax Returns or other filings
or reports necessary in connection with the transactions contemplated hereunder.
 


 
3

--------------------------------------------------------------------------------

 
 
1.3 Certain Provisions Relating to the Purchased Assets.
 
(a) To the extent that a contract, Permit or other asset which would otherwise
be included within the definition of “Purchased Assets,” or any claim, right or
benefit arising thereunder or resulting therefrom (each an “Interest” and
collectively the “Interests”), is not capable of being sold, assigned,
transferred or conveyed without the approval, consent or waiver of the issuer
thereof or the other party thereto, or any third person (including a
Governmental Authority), and such approval, consent or waiver has not been
obtained prior to the Closing, or if such sale, assignment, transfer or
conveyance or attempted sale, assignment, transfer or conveyance would
constitute a breach thereof or a violation of any law, decree, order, regulation
or other governmental edict, this Agreement shall not constitute a sale,
assignment, transfer or conveyance thereof, or an attempted sale, assignment,
transfer or conveyance thereof.
 
(b) Seller Responsible Parties and Buyer shall use their best efforts and shall
cooperate to obtain all approvals, consents or waivers necessary to convey to
Buyer each Interest as of the Closing. The failure to obtain any approval,
consent or waiver necessary to convey any Interest to Buyer shall not affect the
obligations of the parties to close hereunder. Subsequent to the Closing, the
Seller Responsible Parties shall execute and deliver any other instruments and
take any actions, which may be reasonably required for the implementation of
this Agreement and the transactions contemplated hereby.
 
1.4 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Buyer will assume and become
responsible for the following, other than the Excluded Liabilities, liabilities
and obligations of the Seller (the “Assumed Liabilities”):
 
(a) all of the Seller’s accounts payable (which have arisen in connection with
the ordinary course of the Business pertaining to periods falling on or before
the Closing Date), accrued expenses, unpaid commissions due to employees of
Seller in connection with sales during periods falling on or before the Closing
Date, and the third party liabilities and obligations set forth on Schedule
1.4(a), not to exceed $100,000 in the aggregate;
 
(b) the obligations under certain material contracts being transferred to Buyer
hereunder, a list of which is set forth on Schedule 1.4(b) (to the extent that
such liabilities and obligations remain unsatisfied or are required to be
performed on or after the Closing Date); and
 
(c) all warranty claims that arise after the Closing.
 
1.5 Excluded Liabilities. Except for the Assumed Liabilities, the Seller and the
Buyer expressly understand and agree that Buyer shall not assume, pay, perform
or discharge or otherwise become liable for any obligations, commitments or
liabilities of any and every nature whatsoever of the Seller, whether known or
unknown, fixed or contingent, relating to the ownership of the Purchased Assets,
the operation of the Business or otherwise (the “Excluded Liabilities”),
including, without limitation, liabilities and obligations relating to or
arising in connection with the following:
 
(a) Intentionally Omitted;
 


 
4

--------------------------------------------------------------------------------

 


(b) Seller’s bank debt and other funded debt, including overdrafts, all of which
will be paid or discharged in full by Seller at or prior to Closing;
 
(c) any liability or obligation arising out of any claim of or for injury to
persons or property by reason of the improper performance or malfunctioning,
improper design or manufacture, label or provide warnings as to the hazards of,
any product of the Business, where the injury giving rise to such claim occurred
on or prior to the Closing Date;
 
(d) any liability of the Seller to any plan, individual or governmental agency
arising out of any failure of the Seller to comply with the applicable
provisions of any Employee Benefit Plans, ERISA, the Code, or other applicable
Laws with respect to its employees, including any obligation or liability of the
Seller for any penalty, fine or similar amount due from the Seller on account of
any breach of fiduciary duty or failure to comply with applicable laws or
regulations;
 
(e) any liability associated with the hiring, employment or termination of any
employees of Seller at any time prior to Closing including obligations under any
severance, deferred compensation or employment agreements, guaranteed fixed
terms of employment or retirement benefits beyond those provided under
applicable law, collective bargaining agreements, or any Employee Benefit Plan
applicable to employees of the Business generally, which arises out of any acts
or omissions of Sellers prior to the Closing Date;
 
(f) any liability associated with the Excluded Assets; and
 
(g) all liabilities of Seller or any Affiliate of Seller for Taxes.
 
1.6 Consideration. On the terms and subject to the conditions set forth in this
Agreement, at the Closing the Buyer shall acquire the Purchased Assets from the
Seller for the following aggregate consideration (the “Consideration”):
 
(a) $850,000 cash payable at Closing by wire transfer of immediately available
funds to accounts specified by Seller in writing (which amount includes $300,000
to be paid to John Kiehl as consideration for the Owner Goodwill);
 
(b) Buyer’s assumption of the Assumed Liabilities on the Closing Date; and
 
(c) 100,000 shares of the common stock (the “Common Stock”) of Health Systems
Solutions, Inc. (“HSS”) to be issued in equal parts to the Members.
 
1.7 Certain Provisions Relating to Liabilities. All obligations due in respect
of periods prior to Closing, other than Assumed Liabilities, shall be paid in
full or otherwise satisfied by the Seller. All obligations due in respect of
periods after Closing, or which constitute Assumed Liabilities, shall be paid in
full or otherwise satisfied by Buyer at Closing or when due, if later.
 


 
5

--------------------------------------------------------------------------------

 
 
1.8 Closing and Closing Date.
 
(a) The closing (the “Closing”) of the transactions herein contemplated shall
occur on April 6, 2006, at the offices of Adorno & Yoss LLP, Suite 400, 2525
Ponce de Leon Boulevard, Miami, Florida 33134, or at such other time and place
as the Seller and the Buyer shall agree. The transactions contemplated hereunder
shall be deemed to have been effective as of 12:01 a.m. April 1, 2006 (the
“Closing Date”).
 
(b) At the Closing, the Seller shall deliver, or caused to be delivered, to the
Buyer the following items:
 
(i) a duly executed bill of sale and such other executed assignments, bills of
sale or certificates of title, each dated the Closing Date and in form and
substance reasonably satisfactory to counsel to Buyer, as are reasonably
necessary to transfer to Buyer all of Seller’s right, title and interest in, to
and under the Purchased Assets;
 
(ii) duly executed assignments, sufficient to transfer all of Seller’s right,
title and interest in and to the Intellectual Property Rights to Buyer, in a
form suitable for recording in the various appropriate national or regional
patent, trademark, copyright offices or other governmental offices;
 
(iii) certificate of a Manager of the Seller, dated as of the date hereof, (A)
as to the incumbency and signatures of the Members or representatives of the
Seller executing this Agreement and each of the agreements and any other
certificate or other document to be delivered pursuant hereto or thereto,
together with evidence of the incumbency of such Secretary, and (B) certifying
attached resolutions of the Members of the Seller, which authorize and approve
the execution and delivery of this Agreement and each of the agreements to which
Seller is a party and the consummation of the transactions contemplated hereby
and thereby;
 
(iv) duly executed and acknowledged assignment and assumption, in form and
substance reasonably acceptable to the Buyer, transferring to Buyer all of
Seller’s right, title and interest in and to the contracts;
 
(v) duly executed Lock Up Agreement in the form of Exhibit A attached hereto;
 
(vi) duly executed Transition Services Agreement in the form of Exhibit B
attached hereto;
 
(vii) duly executed Escrow Agreement in the form of Exhibit C attached hereto;
 
(viii) Intentionally Omitted;
 
(ix) Intentionally Omitted;
 
(x) Intentionally Omitted; and
 


 
6

--------------------------------------------------------------------------------

 


(xi) duly executed Confidentiality and Proprietary Information Agreement between
the Buyer and John Kiehl, in form and substance satisfactory to the parties.
 
(c) At the Closing, the Buyer shall deliver, or caused to be delivered, to the
Seller (or the escrow agent under the Escrow Agreement, as the case may be) the
following items:
 
(i) the cash portion of the Consideration;
 
(ii) stock certificates evidencing the Common Stock to the escrow agent;
 
(iii) certificate of the secretary of the Buyer, dated the as of the date
hereof, (A) as to the incumbency and signatures of the officers or
representatives of Buyer executing this Agreement and each of the agreements and
any other certificate or other document to be delivered pursuant hereto or
thereto, together with evidence of the incumbency of such Secretary, and (B)
certifying attached resolutions of the Board of Directors of the Buyer, which
authorize and approve the execution and delivery of this Agreement and each of
the agreements to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby;
 
(iv) duly executed Lock Up Agreement in the form of Exhibit A attached hereto;
 
(v) duly executed Transition Services Agreement in the form of Exhibit B
attached hereto; and
 
(vi) duly executed Escrow Agreement in the form of Exhibit C attached hereto.
 
(d) At the Closing, each of the parties hereto shall take, or cause to be taken,
all such actions and deliver, or cause to be delivered, all such other
documents, instruments, certificates and other items as may be required under
this Agreement or otherwise, in order to perform or fulfill all covenants and
agreements on its part to be performed at or prior to the consummation of the
transactions contemplated hereunder.
 
1.9 Taking of Necessary Action; Further Action; Cooperation.
 
(a) Each of the parties shall use its respective reasonable best efforts to take
all such action as may be necessary or appropriate in order to effectuate the
Closing as promptly as possible. If, on or at any time after the date hereof,
any further reasonable action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Buyer with full right, title and
possession to all assets, property, rights, privileges, powers, and franchises
of the Purchased Assets, the Seller Responsible Parties shall take, in the name
of the Seller or otherwise, all such lawful and necessary action.
 


 
7

--------------------------------------------------------------------------------

 


(b) The Seller Responsible Parties and the Buyer shall generally cooperate with
each other and their respective officers, employees, attorneys, accountants and
other agents and do such other acts and things in good faith as may be
reasonable, necessary or appropriate to timely effectuate the intent and
purposes of this Agreement and the consummation of the Sale. In connection with
these efforts, each of the parties hereto shall use its commercially reasonable
efforts to (i) take, or cause to be taken, all appropriate action, and do, or
cause to be done, all things necessary, proper or advisable under any Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement; (ii) obtain any third party consents, licenses, permits, waivers,
approvals, authorizations or orders required to be obtained or made in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, approvals or waivers
in respect of contracts which are being assumed by the Buyer; and (iii) make all
filings and give any notice, and thereafter make any other submissions either
required or reasonably deemed appropriate by each of the parties, with respect
to this Agreement and the transactions contemplated hereby required under any
Law, including applicable securities and antitrust Laws.
 
Article 2. Representations and Warranties of the Seller Responsible Parties.
 
In order to induce the Buyer to enter into this Agreement and purchase the
Purchased Assets, each of the Seller Responsible Parties severally, but not
jointly, makes the following representations and warranties to the Buyer, which
representations and warranties shall be true and correct as of the date hereof:
 
2.1 Disclosure Schedules; Due Diligence Information; Access.
 
(a) The Seller Responsible Parties have delivered to the Buyer the Disclosure
Schedule, which includes the numbered schedules specifically referred to in this
Article 2 (the “Disclosure Schedule”). To the Knowledge of the Seller
Responsible Parties, the information contained in the Disclosure Schedule is
materially complete and accurate, and all documents that are attached to or form
a part of the Disclosure Schedule are complete and accurate copies of the
genuine original documents they purport to represent. References to Schedules in
this Agreement shall be to Schedules included in the Disclosure Schedule.


(b) To the Knowledge of the Seller Responsible Parties, all of the documents,
financial statements, reports, compilations, management and statistical reports
and other information provided by the Seller Responsible Parties to the Buyer in
response to Buyer’s due diligence investigation of the Business and the
Purchased Assets are materially true, correct and complete.


(c) The Seller Responsible Parties have furnished the Buyer and its
representatives with such information concerning the Seller as the Buyer has
reasonably requested.


2.2 Organization. The Seller is a limited liability company validly existing
under the laws of the State of Pennsylvania and has all requisite power and
authority to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted. The copies of the Seller’s articles of
organization, operating agreement or other organizational documents which have
been delivered to the Buyer are true, accurate and complete. The Seller does not
have any subsidiaries and does not own or have any right to acquire any equity
interest in any other Person. The Seller does not presently own or control,
directly or indirectly, any interest in any other corporation, association, or
other business entity. The Seller is not a participant in any joint venture or
similar arrangement.
 


 
8

--------------------------------------------------------------------------------

 


2.3 Binding Agreement. The Seller has all requisite power and authority to enter
into this Agreement, to execute and deliver this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by the Seller and the consummation
by the Seller of its obligations hereunder have been duly and validly authorized
by all necessary Member action on the part of the Seller. This Agreement has
been duly executed and delivered on behalf of the Seller Responsible Parties
and, assuming the due authorization, execution and delivery by the Buyer,
constitutes a legal, valid and binding obligation of the Seller Responsible
Parties enforceable in accordance with its terms, but subject to bankruptcy,
insolvency, reorganization and similar laws of general application affecting the
rights of creditors and secured parties, and further subject to the application
of general principles of equity and the availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought. As of the Closing Date,
each of the agreements, instruments and other documents to be delivered
hereunder to the Buyer at the Closing will have been duly and validly executed
and delivered by the Seller Responsible Parties and will be enforceable against
the Seller Responsible Parties in accordance with its terms, but subject to
bankruptcy, insolvency, reorganization and similar laws of general application
affecting the rights of creditors and secured parties, and further subject to
the application of general principles of equity and the availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefore may be brought.
 
2.4 Absence of Violations; Required Consents.
 
(a) The execution, delivery and performance by the Seller Responsible Parties of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not (a) violate or result in the breach or default of any provision
of the Seller’s articles of organization, operating agreement or other
governance documents of the Seller, (b) to the Knowledge of the Seller
Responsible Parties, violate any Law or Governmental Order applicable to the
Seller Responsible Parties or any of their respective properties or assets, (c)
to the Knowledge of the Seller Responsible Parties, require any consent,
approval, authorization or other order of, action by, registration or filing
with or declaration or notification to any Governmental Authority or any other
Person or (d) result in any violation or breach of, constitute a default (or
event which with the giving of notice, or lapse of time or both, would become a
default) under, require any consent under, or give to others any rights of
notice, termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any Encumbrance on the Purchased
Assets, or result in the imposition or acceleration of any payment, time of
payment, vesting or increase in the amount of compensation or benefit payable,
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license or permit, or franchise to which the Seller is a party or by
which its assets are bound.
 


 
9

--------------------------------------------------------------------------------

 


(b) To the Knowledge of the Seller Responsible Parties, there are no Required
Consents. To the Knowledge of the Seller Responsible Parties, the Seller does
not need to give any notice to, make any filing with or obtain any
authorization, consent or approval of any Governmental Authority in order for
the parties to consummate the transactions contemplated by this Agreement.
 
(c) To the Knowledge of the Seller Responsible Parties, no order, stipulation,
decree, judgment, or injunction has been enacted, promulgated, entered, or
enforced nor any other action has been taken by any Government Entity (i) which
prohibits the consummation of the transactions contemplated by this Agreement;
(ii) which prohibits Buyer’s ownership or operation of all or any material
portion of the Business or the Purchased Assets; (iii) which makes the purchase
of, or payment for, some or all of the Purchased Assets illegal; or (iv) which
imposes material limitations on the ability of the Buyer to acquire the
Purchased Assets.
 
2.5 Financial Information.
 
(a) The Seller Responsible Parties have delivered to Buyer the balance sheets of
the Seller as at December 31, 2005 (the “December 31, 2005 Balance Sheet”),
December 31, 2004 and December 31, 2003, together with the statements of
operations for the three years ended December 31, 2005, together with the notes
thereto, if any (the “Financial Statements”).
 
(b) To the Knowledge of the Seller Responsible Parties, each of the balance
sheets referred to above (including the related notes and schedules, if any)
fairly presents in all material respects the financial position of the Seller,
as of its date and each of the statements of operations, owner’s equity
(including any related notes and schedules, if any), fairly presents in all
material respects the results of operations, and net income of the Seller for
the periods set forth therein, and, but solely with respect to the December 31,
2005 Balance Sheet, in accordance with GAAP consistently applied during the
periods involved, except as may be noted therein.
 
(c) To the Knowledge of the Seller Responsible Parties, the Seller currently
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP with respect to periods falling on or after January 1, 2005, and generally
to maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Financial Statements are in agreement with the books and
records regularly maintained by the Seller.
 
2.6 Absence of Certain Changes. Except as set forth in the unaudited balance
sheet of the Seller as at February 28, 2006 (“Interim Balance Sheet”) and
related unaudited statement of operations for the period months then ended (the
“Interim Financial Statements”) previously delivered to the Buyer, since
December 31, 2005 to the date of this Agreement there has not been any change in
the financial condition or results of operations or cash flows of the Business
or in the condition of the Purchased Assets and the Business has not suffered
any damage, destruction or loss, in each case which has had or which could
reasonably be expected to have a Material Adverse Effect.
 


 
10

--------------------------------------------------------------------------------

 


2.7 No Undisclosed Liabilities. Except as set forth on Schedule 2.7, there are
no liabilities associated with the Business or the Purchased Assets (whether
accrued, absolute, contingent or, to the Knowledge of the Seller Responsible
Parties, otherwise), except for (i) liabilities of the Business set forth or
reserved against or disclosed in the December 31, 2005 Balance Sheet or the
notes thereto, (ii) liabilities disclosed in this Agreement or the Disclosure
Schedules hereto or the other agreements contemplated by this Agreement, (iii)
liabilities incurred in the ordinary course of business since the date of the
December 31, 2005 Balance Sheet and set forth in Schedule 2.7, (iv) Excluded
Liabilities, and (v) potential liabilities disclosed in Section 4.11 below.
 
2.8 Business Conduct. The Seller Responsible Parties nor any of their respective
officers, directors, employees or agents, nor Persons acting under the authority
of any of the foregoing (i) have made, or have been charged by any governmental
authority with making, directly or indirectly, any domestic or foreign payments
for bribes or kickbacks (governmental or commercial) or unlawful political
contributions or other questionable or illegal payments with respect to the
Business or to secure favorable treatment for the Business or (ii) have
maintained or permitted to exist any use of “off the books” bookkeeping, secret
accounts, unrecorded bank accounts, “slush” funds, falsified books, or any other
device that could have been or could be utilized to distort records or reports
of the true operating results and financial condition of the Business.
 
2.9 Title to Assets; Related Matters. (i) The Seller has good, valid and
marketable title (as measured in the context of their current uses) in all of
the Purchased Assets in order to conduct the Business, free and clear of all
Encumbrances, and (ii) the Purchased Assets constitute all the assets and rights
necessary for the operation of the Business as currently conducted, other than
the Excluded Assets. Except as disclosed on Schedule 2.9, none of the Purchased
Assets is subject to any commitment or other arrangement for its sale or use by
any Seller Responsible Parties, their Affiliates or third parties. The assets
reflected on the December 31, 2005 Balance Sheet or acquired thereafter are
valued on the books of the Seller at or below the actual cost less an adequate
and proper depreciation charge. The Seller has not depreciated any of the
Purchased Assets on an accelerated basis (or in any other manner) inconsistent
with applicable requirements of the Code.
 
2.10 Equipment and Other Tangible Assets. Except as disclosed on Schedule 2.10,
the Equipment and other tangible assets which are included in the Purchased
Assets are in all material respects adequate for the purposes for which such
Purchased Assets are currently used or are held for use, and are in good repair
and operating conditions (subject to normal wear and tear) and there are no
facts or conditions affecting the Purchased Assets which could, individually or
in the aggregate, interfere with any material respect with the use, occupancy or
operation thereof as currently used, occupied or operated, or their adequacy for
such use.
 
2.11 Absence of Certain Changes, Events and Conditions. Since December 31, 2005,
except as otherwise provided in, disclosed, or contemplated by this Agreement,
none of the Seller Responsible Parties has, except as disclosed on Schedule
2.11:
 


 
11

--------------------------------------------------------------------------------

 


(a) other than in the ordinary course of business consistent with past practice,
sold, transferred, leased, subleased, licensed, encumbered or otherwise disposed
of any Purchased Assets;
 
(b) permitted any of the Purchased Assets to be subjected to any Encumbrance;
 
(c) made any changes, including changes to collection practices, to be made in
the operations of the Seller;
 
(d) made any commitments for the Seller to make capital expenditures in excess
of $10,000 individually or in the aggregate;
 
(e) made any amendment of the articles or organization or operating agreement of
the Seller;
 
(f) except for services to be rendered by the Members to Seller in connection
with the consummation of transactions contemplated by this Agreement, permitted
any new agreement, contract, commitment or arrangement, or amendments or
modifications to any existing such agreement, contract, commitment or
arrangement, to be entered into with any Affiliate of the Seller or any third
parties that is material to the Seller or that will continue in effect after the
Closing Date and not be terminable by the Seller on not more than 30 days’
written notice without payment of premium or penalty;
 
(g) entered into any new Material Contract or any amendments or modifications to
any existing such Material Contract;
 
(h) borrowed any amount or incurred or become subject to any liabilities, except
trade payables incurred in the ordinary course of business and liabilities under
contracts entered into in the ordinary course of business (excluding any capital
lease obligations);
 
(i) discharged or satisfied any material Encumbrance or paid any material
obligation or liability, other than in the ordinary course of business;
 
(j) declared, set aside or made any payment or distribution of cash or other
property to its Members except consistent with past practices;
 
(k) sold, assigned or transferred any material Intellectual Property Rights or
disclosed any proprietary confidential information to any Person except for new
customer licensees or to Buyer and its representatives in connection with its
due diligence;
 
(l) granted any increase, or announced any increase, in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable to any of
the officers, employees, independent contractors or agents, including, without
limitation, any increase or change pursuant to any Employee Benefit Plan, or
established, increased or accelerated the payment or vesting of any benefits
under any Employee Benefit Plan with respect to officers or employees;
 


 
12

--------------------------------------------------------------------------------

 


(m) made any material change in any method of accounting or accounting practice
or policy, including, without limitation, material changes in assumptions
underlying or methods of calculating bad debt, contingency or other reserves, or
notes or accounts receivable write-offs, or in corporate allocation methodology,
in each case other than changes required by Law or under GAAP;
 
(n) suffered any casualty loss or damage with respect to any assets, whether or
not covered by insurance;
 
(o) incurred or guarantied any indebtedness for borrowed money other than
indebtedness repaid prior to the Closing or indebtedness that will constitute
Excluded Liabilities;
 
(p) deferred the payment of any accounts payable except in accordance with past
practices;
 
(q) made any loans, advances or capital contributions to, or investments in, any
other Person, other than in the ordinary course of business;
 
(r) merged or consolidated with, or acquired any equity or all or substantially
all of the assets of, any other Person;
 
(s) experienced any material adverse change in the condition, financial or
otherwise, business, prospects, assets or rights of the Seller;
 
(t) conducted the Business outside of the ordinary and usual course consistent
with past practice;
 
(u) compromised, settled, granted any waiver or release relating to, or
otherwise adjusted any Action, Indebtedness or any other claims or rights; or
 
(v) entered into any agreement, contract, commitment or arrangement to do any of
the foregoing.
 
2.12 Litigation.
 
(a) As of the date hereof: (i) there are no Actions against the Seller pending,
or, to the Knowledge of the Seller Responsible Parties, threatened to be brought
against the Seller or the Business, (ii) the Seller is not subject to any
Governmental Order (nor, to the Knowledge of the Seller Responsible Parties, are
there any such Governmental Orders threatened to be imposed by any Governmental
Authority), in each case with respect to the Seller or the Business; and (iii)
there is no Action pending, or, to the Knowledge of the Seller Responsible
Parties, threatened to be brought that seeks to question, delay or prevent the
consummation of the transactions contemplated hereby. As of the date hereof, no
preliminary or permanent injunction or other order issued by any United States
federal or state Governmental Authority, nor any Law promulgated or enacted by
any United States federal or state Governmental Authority, that restrains,
enjoins or otherwise prohibits the transactions contemplated hereby or limits
the ability in any respect of the rights of the Seller to hold its assets and
conduct its present, planned or prospective business, or imposes civil or
criminal penalties on any stockholder, director or officer of the Buyer if such
transactions are consummated, is in effect
 


 
13

--------------------------------------------------------------------------------

 


(b) Schedule 2.12 lists the following for the period from January 1, 2004 to the
present (and, in the case of clause (z), any other matter referred to therein
which is currently in effect): (x) all fines (civil and criminal), penalties
imposed by any governmental agency or authority (other than short or long-term
disability or medical claims), (y) actions, administrative or arbitration
proceedings requiring a payment by the Seller in excess of $10,000 (other than
short or long-term disability claims) and (z) any final order, writ, judgment,
injunction, decree, determination or other award of any court or any
governmental agency which are related to the Business or the Purchased Assets.
 
2.13 Insurance. The Seller has all insurance that is prudent for the conduct of
the Business, and (i) all insurance policies to which the Seller is a party or
under which the Seller is covered as an additional named insured or otherwise
(or replacement policies therefor) are in full force and effect, and the Seller
has paid all premiums due and are not in default, (ii) all insurance policies
are sufficient for compliance by the Seller with all applicable requirements of
Law and all agreements to which the Seller is a party or subject, in each case
with respect to the Business, (iii) no notice of cancellation or non-renewal
with respect to, or disallowance of any claim under, any such policy has been
received by the Seller, and (iv) the Seller has not been refused insurance, nor
has coverage been previously canceled or materially limited, by an insurer to
which the Seller has applied for such insurance, or with which the Seller has
held insurance, within the last three years.
 
2.14 Material Contracts.
 
(a) Schedule 2.14 sets forth all Material Contracts in effect as of the date
hereof.
 
(b) Each Material Contract is intended to be binding upon the parties thereto is
legal, valid and binding on the parties thereto, enforceable in accordance with
the terms thereof.
 
(c) The Seller Responsible Parties have performed their respective obligations
under each such Material Contract and none of the Seller Responsible Parties is
in default under any such Material Contract and no condition exists nor event
has occurred which with the passage of time or the giving of notice or both
would result in a material default, material breach or event of material
noncompliance by any of the Seller Responsible Parties under any such Material
Contract.
 
(d) Except as disclosed on Schedule 2.14 or under Section 4.11 below, the Seller
does not have any present expectation or intention of not fully performing all
its material obligations under each such Material Contract.
 
(e) To the Knowledge of the Seller Responsible Parties, no other party to any of
the Material Contracts has breached or is in default thereunder.
 


 
14

--------------------------------------------------------------------------------

 


(f) The Seller Responsible Parties have delivered true, correct and complete
copies of each Material Contract and all amendments thereto and documentation or
correspondence modifying the terms thereof to the Buyer.
 
(g) No customer which is a party to a Material Contract is entitled to any
retroactive pricing, refund, rebate, price adjustment or other financial
settlement for charges in excess of $5,000 relating to the sales by the
Business, except as referenced in Section 4.11 below.
 
(h) The sale of the Purchased Assets hereunder will not result in a default
under or the termination of any Material Contract.
 
(i) Except as set forth on Schedule 2.14, there are no contracts for the sale of
goods or services by the Seller as to which at the time of the most recent
scheduled contract milestone for any such Contract the work scheduled was more
than sixty (60) days late, except as referenced in Section 4.11 below.
 
(j) Except as set forth on Schedule 2.14, there are no contracts, options or
bids for the sale of goods or services by the Seller which include a liquidated
damages clause for late delivery except as referenced in Section 4.11 below.
 
(k) Except as set forth on Schedule 2.14, the Material Contracts are assignable
by Assignor without any consent of any third parties and this assignment of the
Material Contracts will not cause any default in the performance of any of the
terms, covenants, conditions or agreements under the Material Contracts.
 
2.15 Accounts Receivable. Except as disclosed on Schedule 2.15, all of the
accounts receivable of the Seller reflected on the Interim Balance Sheet are
collectible, actual and bona fide receivables representing obligations for the
total dollar amount thereof shown on its books, subject to no defenses or
counterclaims, except as referenced in Section 4.11 below. No reserves for bad
debt in excess of the amounts thereof as of the date of the Interim Balance
Sheet are required by GAAP. The allowance for doubtful accounts set forth in the
Interim Balance Sheet is adequate in accordance with GAAP. The revenue in
respect of the sales that gave rise to such receivables have been properly
invoiced to customers and properly recognized in accordance with GAAP. The
Seller Responsible Parties have no Knowledge of any facts or circumstances
generally (other than general economic conditions) which would result in any
material increase in the uncollectability of such receivables as a class in
excess of the reserves therefore set forth in the Financial Statements. Schedule
2.15 hereto accurately lists as of the date hereof, all receivables arising out
of or relating to the Business, the amount owing, and the aging of such
receivable, the name and last known address of the party from whom such
receivable is owing, and any security in favor of the Seller for the repayment
of such receivable which the Seller purports to have. Since the date of Interim
Balance Sheet, the Seller has collected its receivables and payments under all
Contracts in accordance with past business practices and has not negotiated for
or accepted advance payments nor accelerated the collection of any such
receivables or payments.
 
2.16 Intentionally Omitted.
 


 
15

--------------------------------------------------------------------------------

 


2.17 Permits and Licenses; Compliance with Law.
 
(a) To the Knowledge of the Seller Responsible Parties, there are no permits or
licenses necessary to conduct the businesses in which they are engaged and to
own and use the facilities and properties owned and used by them (collectively,
“Permits”). Without limiting the generality of the foregoing, Seller has not
received any written notice from any Governmental Authority indicating that
Seller has failed to obtain any Permits required to conduct the Business.
 
(b) (i) The Seller Responsible Parties are in material compliance with all Laws
(including, without limitation, with respect to affiliate transactions) and
Governmental Orders applicable to the Business and (ii) none of the Seller
Responsible Parties has been charged at any time with a violation of any Law or
any Governmental Order relating to the conduct of the Business.
 
(c) Intentionally Omitted.
 
2.18 Intentionally Omitted.
 
2.19 Employee Benefit Matters. The Seller has delivered true, accurate and
complete copies of all Employee Benefit Plans applicable to any director,
officer, employee, independent contractor or agent of the Seller. All such
Employee Benefit Plans are in material compliance with the terms of the
applicable plan and the requirements prescribed by applicable law currently in
effect with respect thereto, and the Seller has performed in all material
respects all obligations required to be performed by it thereunder. The Seller
has no Union Employees. The Seller has not incurred and no event, transaction or
condition has occurred or exists which could result in the occurrence of, any
liability to the Pension Benefit Guaranty Corporation or any “withdrawal
liability” within the meaning of Section 4201 of ERISA, or any other liability
pursuant to Title I or IV of ERISA or the penalty, excise tax or joint and
several liability provisions of the Code relating to employee benefit plans, in
any such case relating to any Employee Benefit Plan or any pension plan
maintained by any company that would be treated as a single employer with the
Seller under Section 4001 of ERISA or Section 414 of the Code (an “ERISA
Affiliate”). The Seller does not have in effect an Employee Benefit Plan
intended to be “qualified” within the meaning of Section 401(a) of the Code. The
consummation of the transactions contemplated by this Agreement will not (i)
entitle any current or former employee or officer of the Seller or any ERISA
Affiliate to severance pay, unemployment compensation or other payment, or (ii)
accelerate the time of payment or vesting, or increase the amount of
compensation due any such employee or officer. There are no pending, or, to the
Knowledge of the Seller Responsible Parties, threatened or anticipated claims by
or on behalf of any Employee Benefit Plan, by any employee or beneficiary
covered under any such plan, or otherwise involving any such plan (other than
routine claims for benefits). The Seller does not contribute in any
multiemployer plan (within the meaning of Section 3(37) of ERISA) for the
benefit of any of its directors, officers, employees, independent contractors or
agents. All contributions that are due on or before the Closing Date to any
Employee Benefit Plans, including without limitation salary reduction
contributions and matching contributions, will have been contributed as of the
Closing Date (to the extent such accrual is required under GAAP). The Seller
shall not adopt, amend or modify any Employee Benefit Plans or otherwise
increase the salary or benefits of any of the directors, officers, employees,
independent contractors or agents of the Seller prior to the Closing Date.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (x) result in any payment becoming due to
any employee (current, former or retired) of the Seller, (y) increase any
benefits otherwise payable under any Employee Benefit Plan or (z) result in the
acceleration of the time of payment or vesting of any such benefits.
 


 
16

--------------------------------------------------------------------------------

 


2.20 Intentionally Omitted.
 
2.21 Customers.
 
(a) Schedule 2.14 contains a list of (i) all current customers of the Business
which have contracts (including oral contracts and purchase orders) and
designates customers of the Business whose contracts involve purchases or sales
in an amount in excess of $5,000 per annum.
 
(b) None of the Seller Responsible Parties has received any notice or has any
reason to believe that any current customer of the Seller (i) has ceased, or
will cease, to use its products or goods, except as disclosed pursuant to
Section 4.11 below, (ii) has substantially reduced or will substantially reduce,
the use of products or goods of the Seller or (iii) has sought, or is seeking,
to reduce the price it will pay for products or goods of the Seller, including
in each case after the consummation of the transactions contemplated hereby. No
customer of the Seller described in clause (a) above has otherwise threatened to
take any action described in the preceding sentence as a result of the
consummation of the transactions contemplated by this Agreement.
 
(c) Intentionally Omitted.
 
2.22 Labor Relations.
 
(a) There are no labor organizations recognized as representing any of the
directors, officers, employees, independent contractors or agents of the Seller
and (i) the Seller is not party to any collective bargaining agreement or other
labor union contract, (ii) there are no strikes, slowdowns, picketing, lockouts
or work stoppages pending or threatened between the Seller and any of its
employees, and the Seller has not experienced any such strike, slowdown, or work
stoppage within the past two years, (iii) to the Knowledge of the Seller
Responsible Parties, there are no unfair labor practice complaints or employee
disputes pending against the Seller before the National Labor Relations Board or
any other Governmental Authority or any current union representation questions
involving employees of the Seller, and (iv) Seller is in material compliance
with its obligations under all Laws and Governmental Orders governing its
employment practices, including, without limitation, provisions relating to
wages, hours and equal opportunity. To the Knowledge of the Seller Responsible
Parties, Seller is in compliance with all Laws, and all orders of any court,
governmental agency or arbitrator, relating to employment, including all such
Laws relating to wages, hours, collective bargaining, discrimination, civil
rights, occupational safety and health, affirmative action and the payment of
withholding and/or Social Security and similar taxes, except where such
non-compliance could not reasonably be expected to have a Material Adverse
Effect.
 


 
17

--------------------------------------------------------------------------------

 


(b) Seller acknowledges and agrees that Buyer shall have no obligation to employ
any employee of the Business. Seller further acknowledges that the terms and
conditions of any such employment shall be determined by the Buyer in its sole
and absolute discretion.
 
2.23 Intellectual Property Rights.
 
(a) Except as disclosed on Schedule 2.23, all Intellectual Property Rights held
by the Seller are valid and subsisting and provide the Seller with the right to
exclude all others from the use thereof and (i) the Seller is not, or as a
result of the execution and delivery of this Agreement or the performance by the
Seller of their obligations hereunder will be, in violation of any license,
sublicense or other agreement applicable to it, or give any party the right to
require the Seller to pay any amount or enter into any restrictions in order to
continue the use thereof, (ii) except for licenses granted by Seller, the Seller
owns all right, title and interest to, or has the right to use pursuant to a
valid license, all Intellectual Property Rights used in the Business, (iii)
there have been no claims made against either of the Seller or threatened or, to
the Knowledge of the Seller, likely to be threatened by any Person, asserting
the invalidity, misuse or unenforceability of any Intellectual Property Rights
referred to in (i) above or challenging the ownership, validity or effectiveness
of any of the Intellectual Property Rights.
 
(b) The Seller has not received any notices of any material unauthorized use,
infringement or misappropriation by, or conflict with, any present or former
employee of the Seller, principal shareholders, strategic partners or any other
third party with respect to such Intellectual Property Rights (including,
without limitation, any demand or request that of the Seller license any rights
from a third party).
 
(c)  The Seller Responsible Parties have received no notice (written or
otherwise) that the conduct of the Seller Responsible Parties has not infringed,
misappropriated or conflicted with and does not infringe, misappropriate or
conflict with any Intellectual Property Rights of other Persons.
 
(d) To the Knowledge of the Seller Responsible Parties, the Intellectual
Property Rights owned by or licensed to the Seller have not been infringed,
misappropriated or conflicted by other Persons.
 
(e) No Intellectual Property Right is subject to any Encumbrance and there is no
fact that would render the Intellectual Property Rights invalid. No Intellectual
Property Right is subject to any outstanding order, judgment, decree,
stipulation or agreement restricting in any manner the licensing or exploitation
thereof by the Seller. The Seller has not entered into any agreement to
indemnify any other person against any charge of infringement relating to any
Intellectual Property Right. The Seller Responsible Parties have received no
notice (written or otherwise) that any employee of the Seller is in violation of
any term of any confidentiality or invention assignment agreement, employment
contract (whether written or verbal), patent disclosure agreement or any other
contract or agreement relating to the relationship of any such employee with
either of the Seller or any other party (including prior employers) because of
the nature of the business conducted or proposed to be conducted by the Seller.
 


 
18

--------------------------------------------------------------------------------

 


(f) Except as disclosed on Schedule 2.23 Seller is the sole and exclusive owner
of the Intellectual Property Rights and no governmental registration of any of
the rights related to the Intellectual Property Rights has lapsed, expired or
been canceled, abandoned, opposed or the subject of a reexamination request.
 
(g) Except as listed on Schedule 2.23, as of the date of this Agreement, there
are no written claims which have been received since January 1, 2004 and no
proceedings are pending, or have been instituted or, to the Knowledge of the
Seller Responsible Parties are threatened or impending which challenge the
Seller’s ownership rights in respect of any of the Intellectual Property Rights.
The Seller Responsible Parties have received no notice (written or otherwise)
that any of the Intellectual Property Rights is subject to any outstanding
order, decree, judgment or stipulation.
 
(h) Neither this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) result in the termination, suspension, breach, or
violation of any contract between the Seller and any Person relating to
Intellectual Property Rights; or (ii) will result in the termination,
suspension, breach, or violation of Intellectual Property Rights. All of the
Seller’s rights under the Intellectual Property Rights are transferable to Buyer
in connection with the transactions contemplated by this Agreement and Buyer
will be entitled to continue to use all of the Intellectual Property Rights to
the same extent and under the same conditions that it has heretofore been used
in the Business, without financial obligations to any other Person.
 
(i) The Intellectual Property Rights constitutes all of the intellectual
property used in, or necessary to, the operation of the Business.
 
2.24 Taxes.
 
(a) The Seller has timely filed all Tax Returns required to be filed and all
such Tax Returns were correct and complete in all material respects. Seller has
timely paid all Taxes that are due as set forth in the Tax Returns, or claimed
by any taxing authority to be due, or has provided, in the case of periods
arising on or after January 1, 2005, for all such Taxes on its financial
statements in accordance with GAAP.
 
(b) All Taxes shown on such Tax Returns have been timely paid;
 
(c) No audits with respect to the Seller are in process, pending or threatened,
no deficiencies or adjustments to Tax Returns exist or have been asserted in
writing with respect to Taxes of the Seller, no notice has been received in
writing that any Tax Return or Taxes of the Seller required to be filed or paid
has not been filed or have not been paid;
 
(d) There are no Tax liens on any of the Purchased Assets;
 
(e) All Taxes that the Seller is required to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid to the proper
Tax authority;
 
(f) The Seller (i) is not currently or has ever been a member of an affiliated
group filing a consolidated federal income tax return or (ii) has no liability
for the Taxes of any person under Treasury Regulations Section 1.1502-6 (or any
similar provision of state, local or foreign law), or as transferee or
successor, by contract or otherwise;
 


 
19

--------------------------------------------------------------------------------

 


(g) The Seller has not ever been a party to any Tax sharing or similar
agreements;
 
(h) Intentionally Omitted; and
 
(i) For purposes of Section 897 of the Code, none of the Seller Responsible
Parties are non-resident aliens or foreign corporations.
 
2.25 Commissions. There is no broker or finder or other Person who has any valid
claim against any of the Seller Responsible Parties, the Buyer, any of their
respective Affiliates or any of their respective assets for a commission,
finders’ fee, brokerage fee or other similar fee in connection with this
Agreement, or the transactions contemplated hereby, by virtue of any actions
taken by on or behalf of the Seller Responsible Parties or any of their
respective officers, employees, independent contractors or agents.
 
2.26 Powers of Attorney. Seller has provided to the Buyer a true, correct and
complete list of the names of any persons holding powers of attorney from the
Seller, true, correct and complete copies of any instrument of appointment and a
summary statement of the terms thereof. There are and at the Closing will be no
restrictions on the Seller to terminate any such powers immediately upon written
notice.
 
2.27 Product Warranties. Set forth on Schedule 2.27 are representative forms of
product warranties and guarantees granted or issued by the Seller in connection
with the Business. None of the other product warranties or guarantees granted or
issued by the Seller in connection with the Business differs in any material
respect from such representative forms except as disclosed under Schedule 2.27.
Since January 1, 2003, Seller has received no written notice of any product
warranty or similar claims against Seller in connection with the Business. To
Seller’s Knowledge, Seller has committed no act, and there has been no omission,
which would result in, and there has been no occurrence which would give rise
to, any material product liability or liability for breach of warranty (whether
covered by insurance or not) on the part of Seller, with respect to products
sold prior to the Closing in the operation of the Business.


2.28 Compliance with WARN Act. The Seller has been exempt from, or has complied
with, all applicable provisions of the WARN Act and the regulations thereunder
in connection with all past reductions in work force relating to the Business.


2.29 Securities Laws. The Members expressly agree and acknowledges that the
shares of Common Stock are not being registered and the Buyer has no present
intention of registering such securities pursuant to the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (the “1933
Act”) or otherwise, and the issuance of such securities is intended to be exempt
from registration under Section 4(2) of the 1933 Act as a “transaction by an
issuer not involving any public offering” and that reliance on such exemption is
predicated, in part, on the Members’ representations and warranties contained
herein. Each of the Members further acknowledge that the securities are being
obtained solely for such Member’s own account and for investment purposes only,
within the meaning of the 1933 Act, and without any plan, intention, contract,
understanding, agreement or arrangement with any person to sell, assign, pledge,
hypothecate or otherwise transfer to any person the securities or any part
thereof. The Members understand that the securities are characterized as
“restricted securities” under the federal securities Laws inasmuch as such
securities are being acquired from the Buyer in a transaction not involving a
public offering and that under such Laws and applicable regulations such
securities may be resold without registration under the 1933 Act, only in
certain limited circumstances. In this connection, the Members are familiar with
SEC Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the 1933 Act. Each of the Members is an “accredited
investor” within the meaning of SEC Rule 501 of Regulation D, as presently in
effect.
 


 
20

--------------------------------------------------------------------------------

 


2.30 Exclusive Negotiations. Since the date of the Letter of Intent, neither the
Seller nor any of its respective officers, directors, Members, representatives
or Affiliates have, directly or indirectly, solicited or initiated the
submission of any offer or proposal by, or participated in discussions or
negotiations with, or provided any information to or otherwise cooperated with,
any Person (other than Buyer or any officer or representative of Buyer)
concerning any Third Party Transaction (as defined below). “Third Party
Transaction” shall mean (a) any acquisition of any controlling interest in, or
all or a substantial portion of the Seller, (b) the possible disposition of any
of the Purchased Assets or the Business, (c) the possible issuance of any
capital stock of Seller, or (d) any business combination involving the Seller or
the Business, whether by way of merger, consolidation, share exchange or other
transaction.


2.31 Disclosure. No representation or warranty by the Seller Responsible Parties
contained in this Agreement nor any statement or certificate furnished or to be
furnished by or on behalf of any of the Seller Responsible Parties to the Buyer
or its representatives in connection herewith or pursuant hereto contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact required to make the statements contained herein or
therein not misleading. There is no fact known to the Seller Responsible Parties
that has not been disclosed by the Seller Responsible Parties to the Buyer that
might reasonably be expected to have or result in a material adverse effect on
the operations of the Business.
 
Article 3. Representations and Warranties of the Buyer.
 
In order to induce the Seller Responsible Parties to enter into this Agreement
and sell the Purchased Assets, the Buyer makes the following representations and
warranties to the Seller Responsible Parties, which representations and
warranties shall be true and correct as of the date hereof:
 
3.1 Organization and Standing. The Buyer is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Florida
and has all requisite corporate power and authority to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.
 
3.2 Binding Agreement. The Buyer has all requisite corporate power and authority
to enter into this Agreement, to execute and deliver this Agreement, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Buyer and the
consummation by the Buyer of its obligations hereunder have been duly and
validly authorized by all necessary corporate and stockholder action on the part
of the Buyer. This Agreement has been duly executed and delivered on behalf of
the Buyer and, assuming the due authorization, execution and delivery by the
Seller, constitutes a legal, valid and binding obligation of the Buyer
enforceable in accordance with its terms.
 


 
21

--------------------------------------------------------------------------------

 


3.3 Absence of Violations or Required Consents. The execution, delivery and
performance by the Buyer of this Agreement does not and will not: (a) violate or
result in the breach or default of any provision of the articles of
incorporation or by-laws of the Buyer; (b) violate any Law or Governmental Order
applicable to the Buyer or any of its properties or assets; (c) except for the
Required Consents, require any consent, approval, authorization or other order
of, action by, registration or filing with or declaration or notification to any
Governmental Authority or any other Person; or (d) result in any violation or
breach of, constitute a default (or event which with the giving of notice, or
lapse of time or both, would become a default) under, require any consent under,
or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any of the Buyer’s assets pursuant to, any note, bond, mortgage
or indenture, contract, agreement, lease, sublease, license or permit, or
franchise to which the Buyer is a party or by which its assets are bound.
 
3.4 Litigation. There are no Actions pending or threatened to be brought by or
before any Governmental Authority, against the Buyer or any of its Affiliates
that (i) seeks to question, delay or prevent the consummation of the
transactions contemplated hereby, or (ii) would reasonably be expected to affect
adversely the ability of the Buyer to fulfill its obligations hereunder,
including without limitation, the Buyer’s obligations under Article 1 hereof.
 
3.5 Valid Issuance of Securities. The shares of Common Stock, that are being
issued to the Seller hereunder, when issued and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Agreement and under
applicable state and federal securities Laws.
 
3.6 Commissions. There is no broker or finder or other Person who has any valid
claim against the Seller Responsible Parties, any of their respective Affiliates
or any of their respective assets for a commission, finders’ fee, brokerage fee
or other similar fee in connection with this Agreement, or the transactions
contemplated hereby, by virtue of any actions taken by on or behalf of the Buyer
or its officers, employees or agents.
 
Article 4. Covenants and Agreements.
 
4.1 Conduct of Business Prior to Closing. From February 15, 2006 and through the
Closing Date, the Seller has not permitted the distribution of cash or any other
assets of the Seller to the Seller, Seller Responsible Parties or any Affiliate
other than consistent with past practices and/or to satisfy the obligations of
the Seller identified in the Vanta Accounts Payable Aged Invoice Report attached
hereto as Exhibit C to this Agreement.
 


 
22

--------------------------------------------------------------------------------

 


 
4.2 Conduct of the Business Following the Closing.
 
(a) If requested following the Closing, the Seller Responsible Parties shall
deliver an executed letter of instruction to all of the Seller’s customers and
distributors notifying such parties of the consummation of the transactions
contemplated hereby and specifically instructing all customers to remit payment
relating to the Purchased Assets directly to the Buyer. In the event the Seller
receives payments from any customer with respect to any accounts receivable
which are part of the Purchased Assets, the Seller shall hold such funds in
trust for the benefit of the Buyer and immediately turnover such receipts to the
Buyer.
 
(b) The parties hereto recognize that the list of payables attached as Schedule
1.4(a) is preliminary, and may not include payables for which invoices have not
been received as of the date hereof. Therefore, the Seller Responsible Parties
shall reconcile, within thirty (30) days following the Closing, or at such
mutually agreeable later date: (i) the amount of the payables and/or expenses
being assumed by Buyer pursuant to this Agreement as of the Closing Date; and
(ii) the amount of the accounts receivable and other customer and/or supplier
payments relating to the Purchased Assets as of the Closing Date. Any amounts
due from Seller to Buyer, or from Buyer to Seller as a result of such
reconciliation shall be promptly paid by the owing party.
 
(c) Following the Closing, as soon as practicable the Seller shall file a
certificate of amendment with the Secretary of the Commonwealth of the
Commonwealth of Pennsylvania changing the name of Seller to a name not
containing any derivative of the trade names being acquired by Buyer hereunder.
 
4.3 Non-Solicitation. Neither the Seller Responsible Parties nor any of their
respective Affiliates shall for the period from the date hereof through the date
that is two years following the Closing Date, without the prior written consent
of the Buyer, directly or indirectly, solicit to hire or hire (or cause or seek
to cause to leave the employ of the Buyer) any employee, independent contractor
or agent of the Buyer.
 
4.4 Confidentiality. At all times following the Closing Date, each of the Seller
Responsible Parties and any corporation, partnership or trust controlled,
directly or indirectly, by any of the parties shall maintain the confidentiality
of, and shall not use for the benefit of itself or others, any confidential
information concerning the Business or the Purchased Assets (the “Confidential
Information”); provided, however, that this paragraph (a) shall not restrict (i)
disclosure by either party of any Confidential Information required by
applicable statute, rule or regulation or any court of competent jurisdiction,
provided that the non-disclosing party is given notice and an adequate
opportunity to contest such disclosure, (ii) any disclosure on a confidential
basis to the respective attorneys, accountants, lenders and investment bankers
of the parties, (iii) any disclosure of information which is available publicly
as of the date of this Agreement, which, after the date of this Agreement,
becomes available publicly through no fault of the disclosing party, which is
disclosed to either party by another Person who acquired it from a third party
without an obligation of confidentiality to the Buyer or the Seller or which is
independently developed by an employee of either party who had no access to such
information, (iv) the respective parties’ use of such information to protect or
enforce their rights under this Agreement, in connection with tax or other
regulatory filings or their use of such information to protect their rights
against any third party, and (v) the parties’ (and their respective Affiliates)
use of such information in the conduct of their own businesses if and to the
extent not prohibited by this Section. Any and all information disclosed by the
Buyer to the Seller Responsible Parties as a result of the negotiations leading
to the execution of this Agreement, or in furtherance thereof, which information
was not already known to the Seller Responsible Parties shall be deemed
Confidential Information.
 


 
23

--------------------------------------------------------------------------------

 


4.5 Public Announcements. Except as otherwise required by law or the rules of
any stock exchange or automated quotation system, the parties shall not issue
any report, statement or press release or otherwise make any public announcement
with respect to this Agreement and the other transactions contemplated hereby
without prior consultation with and approval of the other parties hereto (which
approval shall not be unreasonably withheld). Notwithstanding the foregoing,
either party may at any time furnish any required information to the SEC
regarding this Agreement or the transactions contemplated hereby. If requested
by Seller, Buyer shall send notice of the consummation of the Sale to its
customers, vendors and distributors, in a form mutually acceptable to Seller and
Buyer.
 
4.6 Non-Compete.
 
(a) Each of the Seller Responsible Parties covenants and agrees on its own
behalf and on behalf of each of its Affiliates that from the date hereof and
until the second anniversary of the Closing Date, neither the Seller not its
Affiliates will directly or indirectly, engage in or have any interest in any
sole proprietorship, partnership, corporation, limited liability company or
business, whether as an employee, partner, agent, security holder, consultant or
otherwise, that directly or indirectly (or through any affiliated entity)
engages in competition with the Business (based on the business in which the
Seller was engaged as of the Closing Date and in the geographic areas in which
the Seller operated or was actively planning on operating as of the Closing
Date).
 
(b) Each of the Seller Responsible Parties acknowledges and agrees that the
covenants provided for in this Section are reasonable and necessary in terms of
time, area and line of business to protect the Buyer’s legitimate business
interests as a Buyer of the Purchased Assets, which includes protecting valuable
confidential business information, substantial relationships with customers
throughout the Restricted Area and customer goodwill associated with the Seller
and the Business. Each of the Seller Responsible Parties expressly authorizes
the enforcement of the covenants provided for in this Section by (i) the Buyer,
and (ii) any successors to the ownership of the Purchased Assets and/or the
Business. To the extent that the covenant provided for in this Section may later
be deemed by a court to be too broad to be enforced with respect to its duration
or with respect to any particular activity or geographic area, the court making
such determination shall have the power to reduce the duration or scope of the
provision. The provision as modified shall then be enforced.
 
(c) It is agreed by each of the Seller Responsible Parties on its own behalf and
on behalf of its Affiliates that Buyer would be irreparably damaged by reason of
any violation of this Section by the Seller or its Affiliates, and that any
remedy at law for breach of such provisions would be inadequate. Therefore, the
Buyer shall be entitled to seek and obtain injunctive or other equitable relief
(including, but not limited to, a temporary restraining order, a temporary
injunction or a permanent injunction) against each of the Seller Responsible
Parties and their respective Affiliates, for breach or threatened breach of such
provisions and without the necessity of proving actual monetary loss. It is
expressly understood by each of the Seller Responsible Parties that this
injunctive or other equitable relief shall not be the Buyer’s exclusive remedy
for any breach of this covenant and the Buyer shall be entitled to seek any
other relief or remedy that may be available by contract, statute, law or
otherwise for any breach hereof. It is agreed that the Buyer shall also be
entitled to recover any and all attorneys’ fees and expenses in the enforcement
of the provisions hereof.
 


 
24

--------------------------------------------------------------------------------

 


4.7 Lock Up Agreement. On the Closing Date, the Buyer and each of the Members
shall execute a three-year lock up agreement (the form of which is attached
hereto as Exhibit A) with respect to the shares of Common Stock.
 
4.8 Transition Services Agreement. On the Closing Date, the Buyer and Seller
shall execute a transition services agreement (the form of which is attached
hereto as Exhibit B) covering the period commencing on the Closing Date and
expiring 150 days thereafter.
 
4.9 Employee Matters. The parties agree that Buyer will offer as of the Closing
Date employment at will to all then-current employees of Seller, on terms
comparable to the terms and conditions (including compensation and benefits) as
presently being offered by Buyer to its employees; provided, however, that
nothing herein shall require the continuation of any employment or any terms of
employment after the Closing Date. Buyer shall require any employees accepting
Buyer’s offer of employment to submit a written letter of voluntary resignation
to Seller in a form acceptable to the Seller Responsible Parties. All such
employees will qualify to participate in all benefit plans presently and
hereinafter offered by Healthcare Quality Solutions, Inc. to its employees as
well as the HSS stock option plan, subject to the general eligibility and
participation provisions set forth in such plans.
 
4.10 Non-disparagement. At all times following the Closing Date, the Seller
Responsible Parties along with their respective officers, managers, directors,
employees, agents and representatives will refrain from taking any action or
making any statements which may injure or disparage the goodwill or reputation
of the Buyer or its shareholders, customers, officers, directors, attorneys,
employees, subsidiaries, related entities, successors and assigns. within the
business community or to the public at large. At all times following the Closing
Date, Buyer along with its respective officers, managers, directors, employees,
agents and representatives will refrain from taking any action or making any
statements which may injure or disparage the goodwill or reputation of the
Seller and the Seller Responsible Parties within the business community or to
the public at large
 
4.11  IHC Transaction. The parties acknowledge that in 2003 Seller and
Intermountain Healthcare (“IHC”) entered into an agreement regarding the sale to
IHC of a certain product known as “The Analyzer,” which product has not been
implemented at IHC. The aggregate purchase price for the sale of “The Analyzer”
was $44,687 paid to the Seller by IHC. If, on or before November 30, 2006, IHC
claims a full refund of its purchase price for “The Analyzer” then the Seller
Responsible Parties shall pay to Buyer (within 15 days of receipt of a copy of
IHC’s claim for the refund) the full amount of $44,687, which Buyer will
promptly pay to IHC. and the Seller Responsible Parties will hold the Buyer
harmless from any additional amounts claimed by IHC in connection with the
subject transaction provided that Buyer timely pays to IHC the claimed refund
after receiving such payment from the Seller Responsible Parties. The Seller
Responsible Parties represent and warrant to the Buyer that following November
30, 2006, IHC shall not be entitled to claim any refund with respect to “The
Analyzer” transaction.
 


 
25

--------------------------------------------------------------------------------

 


4.12 Preparation of Financial Statements. The Seller Responsible Parties agree,
at all times prior to the Closing and after the Closing Date, to cooperate fully
with Buyer as Buyer may reasonably request in connection with the preparation of
the financial statements that are required by Buyer to comply with its reporting
obligations and requirements set forth on Form 8-K and otherwise in accordance
with the Securities Exchange Act of 1934, as amended and the rules promulgated
thereunder.
 
4.13 Allocation of Consideration. The parties hereto have agreed to allocate the
Consideration as set forth on the draft Form 8594 attached hereto as Exhibit
4.13. No party hereto will file any Tax Returns or any other documents
inconsistent with the allocations made on Exhibit 4.13 except to the extent
revisions to Exhibit 4.13 are agreed to post-Closing in a writing signed by all
parties hereto.
 
Article 5. Tax Matters.
 
5.1 Liability for Taxes.
 
(a) The Seller Responsible Parties shall be severally, but not jointly, liable
for and shall indemnify the Buyer, for (i) all Taxes (as defined below) imposed
on the Seller, or for which the Seller may otherwise be liable, for any taxable
year or period that ends on or before the Closing Date (“Pre-Closing Tax
Periods”) and, with respect to any portion of a taxable year or period beginning
before and ending after the Closing Date (“Straddle Period”), the portion of
such Straddle Period ending on and including the Closing Date, and (ii) all
liabilities imposed on the Seller on or before the Closing Date under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign law) for Taxes of the Seller or any other corporation which is
affiliated with the Seller (other than the Seller).
 
(b) The Buyer shall be liable for, and shall indemnify the Seller Responsible
Parties and their respective Affiliates for, all Taxes imposed on the Seller or
any of its Affiliates with respect to the Business for any taxable year or
period that begins after the Closing Date and, with respect to a Straddle
Period, the portion of such Straddle Period beginning after the Closing Date.
 
(c) For purposes of this Section 5.1, whenever it is necessary to determine the
liability for Taxes of the Seller for a portion of a Straddle Period:
 
(i) real, personal and intangible property Taxes (“Property Taxes”) for the
Pre-Closing Tax Period shall be equal to the amount of such Property Taxes for
the entire Straddle Period multiplied by a fraction, the numerator of which is
the number of days during the Straddle Period that are in the Pre-Closing Tax
Period and the denominator of which is the number of days in the Straddle
Period; and
 


 
26

--------------------------------------------------------------------------------

 


(ii) all other Taxes for the Pre-Closing Tax Period shall be determined by
assuming that the Seller had a taxable year or period that ended at the close of
the Closing Date.
 
5.2 Adjustment to Consideration. The Buyer and the Seller agree to report any
indemnification payment made by the Seller under Section 5.1 as an adjustment to
the Consideration, contribution to capital, or other non-taxable amount to the
extent that there is substantial authority for such reporting position under
applicable law.
 
5.3 Transfer and Conveyance Taxes. The Seller shall be liable for and shall pay
all applicable sales, transfer, recording, deed, stamp and other similar taxes
resulting from the consummation of the transactions contemplated by this
Agreement.
 
5.4 Survival. Claims for indemnification under Section 5.1 shall survive until
the expiration of the applicable statute of the limitations (including any
extensions or waivers of such statutes).
 
Article 6. Survival; Indemnification.
 
6.1 Survival of Representations, Warranties, Covenants and Agreements.
 
All representations, warranties, covenants and agreements made by any Party to
this Agreement will survive until the 18-month anniversary of the Closing Date.
No investigation by or knowledge of Buyer or its representatives will affect in
any manner the representations, warranties, covenants or agreements of Seller
Responsible Parties set forth in this Agreement (or in any document to be
delivered in connection with the consummation of the transactions contemplated
by this Agreement) or Buyer’s right to rely thereon, and such representations,
warranties and covenants will survive any such investigation. Notwithstanding
the foregoing, the representations contained in Sections 2.3 (Binding
Agreement), 2.9 (Title to Assets; Related Matters) and 3.2 (Binding Agreement)
shall survive the Closing without limitation, and the representations contained
in Section 2.24 (Taxes) shall survive until the expiration of the applicable
statute of limitations period.
 
6.2 Indemnification by the Seller Responsible Parties. Subject in all respects
to the provisions of this Article 6, each of the Seller Responsible Parties
(severally but not jointly) hereby agrees to indemnify and hold harmless the
Buyer and its Affiliates, officers, directors, employees, agents and
representatives after the Closing Date from and against any Claims and Damages
incurred by them arising out of or resulting from:
 
(a) any material breach on the part of any of the Seller Responsible Parties of
(i) any representation or warranty made herein or in any certificate delivered
by the Seller pursuant to this Agreement or (ii) any covenant or agreement made
by such Seller Responsible Party in this Agreement;
 
(b) any Excluded Liability; or
 
(c) any third party claim existing as of the Closing Date, including those in
which any of the Seller Responsible Parties is a plaintiff or defendant or any
dispute initiated by any of the Seller Responsible Parties prior to the Closing,
including without limitation arising out of any third party claim initiated
following the Closing arising out of any event that occurred prior to the
Closing (a “Liability Claim”).
 


 
27

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, none of the Seller Responsible Parties shall have
any obligations under this Section 6.2 until the aggregate Claims and Damages
actually incurred and or suffered by parties entitled to and seeking
indemnification hereunder exceeds Twenty Thousand Dollars ($20,000), and
provided further that (i) the aggregate indemnification liabilities of the
Seller Responsible Parties shall in no event exceed the value of the cash
portion of the Consideration and the value of the Assumed Liabilities, as
reconciled; (ii) amounts payable by Buyer to IHC as contemplated under Section
4.11 shall not be included as a Liability Claim for which Buyer is entitled to
reimbursement under this Section 6.2 to the extent that the Seller Responsible
Parties have fulfilled their obligations under Section 4.11.
 
6.3 Indemnification by the Buyer. Subject in all respects to the provisions of
this Article 6, the Buyer hereby agrees to indemnify and hold harmless the
Seller Responsible Parties and their respective Affiliates, officers, directors,
employees, agents and representatives after the Closing Date from and against
any Claims and Damages incurred by them arising out of or resulting from any
breach on the part of the Buyer of (i) any representation or warranty made by
the Buyer in Article 3 hereof or in any certificate delivered pursuant to this
Agreement; (ii) any covenant or agreement made by the Buyer in this Agreement;
or (iii) any warranty claims arising after Closing.
 
6.4 Limitations on Indemnification Claims and Liability. The respective
representations and warranties of the Seller Responsible Parties and the Buyer
set forth in this Agreement or in any certificate delivered pursuant to this
Agreement, and the opportunity to make a claim for indemnification, or otherwise
be indemnified or held harmless, under this Article 6 with respect thereto or
with respect to (i) any covenant or agreement relating to any action required by
this Agreement to be taken prior to or at the Closing or (ii) any Liability
Claim shall survive until a final, unappealable order is entered with respect to
such Liability Claim and indemnification is made by the Indemnifying Party as
provided herein and as expressly limited by the terms hereof. Any and all
covenants and agreements relating to any action required by this Agreement to be
taken after the Closing shall survive the Closing until satisfied in full and
shall not expire with, and be terminated and extinguished upon, the Closing.
 
6.5 Computation of Claims and Damages. Whenever an Indemnifying Party is
required to indemnify and hold harmless an Indemnified Party from and against
and hold the Indemnified Party harmless from, or to reimburse the Indemnified
Party for, any item of Claim or Damage under this Agreement, the Indemnifying
Party will, subject to the provisions of this Article 6, pay the Indemnified
Party the amount of the Claim or Damage reduced by (i) any amounts to which the
Indemnified Party actually recovers from third parties in connection with such
Claim or Damage (“Reimbursements”), and reduced by (ii) the Net Proceeds of any
insurance policy payable to the Indemnified Party with respect to such Claim or
Damage. For purposes of this Section, “Net Proceeds” shall mean the insurance
proceeds actually paid, less any deductibles, co-payments, premium increases,
retroactive premiums or other payment obligations (including attorneys’ fees and
other costs of collection) that relates to or arises from the making of the
claim for indemnification. The Indemnified Party shall use reasonable efforts to
pursue Reimbursements or Net Proceeds that may reduce or eliminate Claims and
Damages and otherwise to mitigate Claims and Damages. If any Indemnified Party
receives any Reimbursement or Net Proceeds after an indemnification payment is
made which relates thereto, the Indemnified Party shall promptly repay to the
Indemnifying Party such amount of the indemnification payment as would not have
been paid had the Reimbursement or Net Proceeds reduced the original payment at
such time or times as and to the extent that such Reimbursement or Net Proceeds
is actually received. The Indemnified Party shall make available to the
Indemnifying Party and its agents and representatives all pertinent records,
materials and information, and provide reasonable access during normal business
hours to the Indemnified Party’s employees, properties, books and records, and
shall otherwise cooperate with and assist the Indemnifying Party and its agents
and representatives in reviewing the propriety and the amount of any Claims or
Damages, including, without limitation, the availability and/or amounts of
Reimbursements and Net Proceeds.
 


 
28

--------------------------------------------------------------------------------

 


6.6 Notice of Claims. Upon obtaining actual knowledge of any Claim or Damage
which has given rise to, or could reasonably give rise to, a claim for
indemnification hereunder, the party seeking indemnification (the “Indemnified
Party”) shall, as promptly as reasonably practicable (but in no event later than
30 days) following the date the Indemnified Party has obtained such knowledge,
give written notice (a “Notice of Claim”) of such claim to the party or parties
from which indemnification is or will be sought under this Article 6 (the
“Indemnifying Party”). The Indemnified Party shall furnish to the Indemnifying
Party in good faith and in reasonable detail such information as the Indemnified
Party may have with respect to such indemnification claim (including copies of
any summons, complaint or other pleading which may have been served on it and
any written claim, demand, invoice, billing or other document evidencing or
asserting the same). No failure or delay by the Indemnified Party in the
performance of the foregoing shall reduce or otherwise affect the obligation of
the Indemnifying Party to indemnify and hold the Indemnified Party harmless,
except to the extent that such failure or delay shall have materially adversely
affected the Indemnifying Party’s ability to defend against, settle or satisfy
any liability, damage, loss, claim or demand for which such Indemnified Party is
entitled to indemnification hereunder.
 
6.7 Defense of Third Party Claims. If any claim set forth in the Notice of Claim
given by an Indemnified Party pursuant to Section 6.6 hereof is a claim asserted
by a third party, the Indemnifying Party shall have 30 days after the date that
the Notice of Claim is given or deemed given by the Indemnified Party to notify
the Indemnified Party in writing of the Indemnifying Party’s election to defend
such third party claim on behalf of the Indemnified Party. If the Indemnifying
Party elects to defend such third party claim, the Indemnified Party shall make
available to the Indemnifying Party and its agents and representatives all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control as is reasonably
required by the Indemnifying Party and shall otherwise cooperate with and assist
the Indemnifying Party in the defense of such third party claim. Regardless of
which party is defending such third party claim, the Indemnified Party shall not
pay, settle or compromise such third party claim without the consent of the
Indemnifying Party. If the Indemnifying Party elects to defend such third party
claim, the Indemnified Party shall have the right to participate in the defense
of such third party claim, at the Indemnified Party’s own expense. In the event,
however, that the Indemnified Party reasonably determines that representation by
counsel to the Indemnifying Party of both the Indemnifying Party and the
Indemnified Party may present such counsel with a conflict of interest, then
such Indemnified Party may employ separate counsel to represent or defend it in
any such action or proceeding and the Indemnifying Party will, subject to the
provisions of this Article 6, pay the reasonable fees and disbursements of such
counsel when due under such counsel’s customary billing practices. If the
Indemnifying Party does not elect to defend such third party claim or does not
defend such third party claim in good faith, the Indemnified Party shall have
the right, in addition to any other right or remedy it may have hereunder, at
the Indemnifying Party’s expense, to defend such third party claim; provided,
however, that such Indemnified Party’s defense of or its participation in the
defense of any such third party claim shall not in any way diminish or lessen
the indemnification obligations of the Indemnifying Party under this Article 6.
If the Indemnifying Party subsequently reasonably determines that the
Indemnified Party is not defending such third party claim in good faith, the
Indemnifying Party shall have the right, in addition to any other right or
remedy it may have hereunder, to elect to assume the defense of such third party
claim and, to the extent that the Indemnified Party has not defended such third
party claim in good faith, and whether or not the Indemnifying Party shall have
subsequently assumed the defense thereof, the indemnification obligations of the
Indemnifying Party under this Article 6 shall be reduced or eliminated to the
extent that such failure to defend in good faith shall have materially adversely
affected the Indemnifying Party’s ability to defend against, settle or satisfy
any liability, damage, loss, claim or demand for which such Indemnified Party is
otherwise entitled to indemnification hereunder.
 


 
29

--------------------------------------------------------------------------------

 


Article 7. Definitions.
 
Unless otherwise stated in this Agreement, the following capitalized terms have
the following meanings:
 
“Action” means any action, suit, claim, arbitration, or proceeding or
investigation commenced by or pending before any Governmental Authority.
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person.
 
“Agreement” or “this Agreement” means this Purchase Agreement dated as of the
date first above written (including the Annexes, Schedules and Exhibits hereto)
and all amendments hereto made in accordance with the provisions of Section 8.6
hereof.
 
“Financial Statements” has the meaning set forth in Section 2.5(a) hereof.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of Miami,
Florida.
 
“Buyer” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Claims and Damages” means, except as otherwise expressly provided in this
Agreement, any and all losses, claims, demands, liabilities, obligations,
actions, suits, orders, statutory or regulatory compliance requirements, or
proceedings asserted by any Person (including, without limitation, Governmental
Authorities), and all damages, costs, expenses, assessments, judgments,
recoveries and deficiencies, including, to the extent required pursuant to
Article 6, reasonable attorneys’ fees and costs, incurred by or awarded against
a party to the extent indemnified in accordance with Article 6 hereof, but shall
not include any consequential, special, multiple, punitive or exemplary damages,
except to the extent such damages have been recovered by a third party and are
the subject of a third party claim for which indemnification is available under
the express terms of Article 6 hereof.
 


 
30

--------------------------------------------------------------------------------

 


“Closing” has the meaning set forth in Section 1.8 hereof.
 
“Closing Date” has the meaning set forth in Section 1.8 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Stock” has the meaning set forth in Section 1.6(c) hereof.
 
“Consideration” has the meaning set forth in Section 1.6 hereof.
 
“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or to cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, by contract or otherwise, including, without
limitation, the ownership, directly or indirectly, of securities having the
power to elect a majority of the board of directors or similar body governing
the affairs of such Person.
 
“December 31, 2005 Balance Sheet” means the balance sheet of the Seller as of
December 31, 2005.
 
“Employee Benefit Plans” means all “employee benefit plans” within the meaning
of Section 3(3) of ERISA, all bonus, stock option, stock purchase, incentive,
deferred compensation, retirement, supplemental retirement, severance and other
employee benefit plans, programs, policies or arrangements, and all employment,
retention, change of control or compensation agreements, in each case for the
benefit of, or relating to, any current employee or former employee of either of
the Seller, other than any de minimis, fringe or unwritten benefit plans,
programs, policies or arrangements, the costs of which, to the Seller, are not
material.
 
“Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, tax liens), charge, encumbrance, easement, adverse claim,
preferential arrangement, restriction or defect in title.
 
“Equipment” means all of the tangible personal property, machinery, equipment,
vehicles, computer hardware, databases, earth stations, head ends, rolling
stock, furniture, and fixtures in which the Seller has an interest, by ownership
or lease, together with any replacements thereof, or additions thereto made in
the ordinary course of business between the date hereof and the Closing Date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” has the meaning set forth in Section 2.18 hereof.
 


 
31

--------------------------------------------------------------------------------

 


“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time.
 
“Governmental Authority” means any United States federal, state or local
government or any foreign government, any governmental, regulatory, legislative,
executive or administrative authority, agency or commission or any court,
tribunal, or judicial body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority. Governmental Orders shall not include Permits.
 
“HSS” means Health Systems Solutions, Inc., a Nevada corporation.
 
“Indebtedness” means obligations with regard to borrowed money and leases
classified or accounted for as capital or financing leases on financial
statements, but shall expressly not include either accounts payable or accrued
liabilities that are incurred in the ordinary course of business or obligations
under operating leases classified or accounted for as such on financial
statements.
 
“Indemnified Party” has the meaning set forth in Section 6.6 hereof.
 
“Indemnifying Party” has the meaning set forth in Section 6.6 hereof.
 
“Intellectual Property Rights” means all patents, trademarks, trade names, trade
dress, domain names, software, programming content, service marks and
copyrights, and applications for any of the foregoing, and other intellectual
property, in all forms and languages, whether owned or used by, or licensed to,
the Seller and used in or related to the Business.
 
“Interim Balance Sheet” has the meaning set forth in Section 2.6 hereof.
 
“Interim Financial Statements” has the meaning set forth in Section 2.6 hereof.
 
“Knowledge” with respect to a party means such information as any of its
officers or key employees actually knew, without any special due inquiry or
investigation, or (i) with respect to Seller and/or Rivendell Technologies,
Inc., additionally, but solely with respect to information relating to the
Seller or the Business concerning sales, marketing, product development,
Intellectual Property, customer contracts and commitments, customer service,
employee supervision and the general day-to-day operations of the Seller, such
information as John Kiehl should have known after due inquiry; and (ii) with
respect to Seller and/or ZAC Capital Partners, LLC, but solely with respect to
information relating to the Seller or the Business regarding financial
requirements, financial reporting, accounting matters, tax issues and employee
benefit plans, such information as Steven Freiberg should have known after due
inquiry due to the bookkeeping and general back office services provided to
Seller by ZAC Management Group, LLC.
 
“Law” means any federal, state, local or foreign constitution, statute, law,
ordinance, regulation, rule, code, injunction, judgment, order, decree or other
requirement, restriction or rule of law.
 


 
32

--------------------------------------------------------------------------------

 


“Liability Claim” has the meaning set forth in Section 6.2(b) hereof.
 
“Material Adverse Effect” means any circumstance, change in, or effect on the
Seller that has a material adverse effect on the business, results of
operations, condition (financial or otherwise), or prospects of the Seller taken
as a whole.
 
“Material Contracts” means the written agreements, contracts, policies, plans,
mortgages, understandings, arrangements or commitments to which the Seller is a
party or by which any of the Purchased Assets are bound as described below: (i)
any agreement or contract providing for payments by the Seller to any Person in
excess of $10,000 per year or $50,000 in the aggregate over the five-year period
commencing on the date hereof; (ii) any employment agreement or consulting
agreement or similar contract; (iii) any retention or severance agreement or
contract; (iv) any distribution agreement or contract associated with the
Business; (v) any license with respect to Intellectual Property Rights (other
than licenses granted in from another Person providing for payments to another
Person in excess of $10,000 in any year; (vi) any joint venture, partnership or
similar agreement or contract of the Seller; (vii) any agreement or contract
under which the Seller has borrowed or loaned any money in excess of $10,000 or
issued or received any note, bond, indenture or other evidence of indebtedness
in excess of $10,000 or directly or indirectly guaranteed indebtedness,
liabilities or obligations of others in an amount in excess of $10,000; (viii)
any covenant not to compete or contract or agreement, understanding, arrangement
or any restriction whatsoever limiting in any respect the ability of either of
the Seller to compete in any line of business or with any Person or in any area;
and (ix) any of the contracts, agreements or arrangements, listed on Schedule
2.14.
 
“Net Assets” means the total assets of the Seller as set forth in the Closing
Date Balance Sheet adjusted as follows: (i) all adjustments necessary to reflect
the elimination of all Excluded Assets and Excluded Liabilities which are
reflected on the Closing Date Balance Sheet but not sold to or assumed by Buyer
in accordance with the terms of this Agreement and (ii) all adjustments to the
Closing Date Balance Sheet which are necessary to remove the effects, if any,
resulting from any change in the assets or liabilities of the Business during
the period from the date of the balance sheet included in the Interim Financial
Statements, caused by any of the following: (A) any change resulting from a
change in GAAP, including those promulgated after the Interim Financial
Statements are is prepared, regardless of whether or not otherwise required to
be made, except as agreed to between Seller and Buyer; (B) any change resulting
from a change of an accounting policy, practice, procedure, allocation method or
estimation technique from that followed in preparing the Interim Financial
Statements; (C) any extraordinary or non-recurring gains or any transactions not
in the ordinary course of business consistent with past practices of Seller; (D)
any corrections relating to mathematical mistakes, mistakes in the application
of accounting principles, or oversight or misuse of facts that existed at the
date of the Interim Financial Statements and affected the determination of any
amounts in the Interim Financial Statements; and (E) any change in the amount of
Seller’s reserves for the Business from the amounts of the reserves reflected in
the Financial Statements. For all purposes of this Agreement, reserves shall be
deemed to include (without limitation) balance sheet reserves whether related to
accounts receivable, billed or unbilled, contracts in process, inventories,
fixed assets or any other Purchased Asset, regardless of whether any such
reserve is recorded as an offset to such Purchased Asset’s carrying value or is
included as an accrued liability in the Closing Date Balance Sheet. “Net
Proceeds” has the meaning set forth in Section 6.5 hereof.
 


 
33

--------------------------------------------------------------------------------

 


“Notice of Claim” has the meaning set forth in Section 6.6 hereof.
 
“Owner Goodwill” has the meaning set forth in the recitals hereto.
 
“Permits” has the meaning set forth in Section 2.16(a) hereof.
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
“Pre-Closing Tax Periods” has the meaning set forth in Section 5.1(a) hereof.
 
“Property Taxes” has the meaning set forth in Section 5.1(c)(i) hereof.
 
“Reimbursements” has the meaning set forth in Section 6.5 hereof.
 
“Required Consents” means any consents, approvals, orders, authorizations,
registrations, declarations and filings required under or in relation to (a)
federal, state or local health care laws, (b) the Securities Act of 1933, as
amended, and (c) antitrust or other competition Laws of other jurisdictions.
 
“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Seller Responsible Parties” has the meaning set forth in the introductory
paragraph of this Agreement.
 
“Sale” has the meaning set forth in the recitals hereto.
 
“SEC” means the Securities and Exchange Commission.
 
“Sellers” has the meaning set forth in the introductory paragraph to this
Agreement.
 
“Purchased Assets” has the meaning set forth in Section 1.1 hereof.
 
“Straddle Period” has the meaning set forth in Section 5.1(a) hereof.
 
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation is owned by such Person
directly or indirectly through Subsidiaries and (ii) any partnership, limited
partnership, limited liability company, associates, joint venture or other
entity in which such Person directly or indirectly through Subsidiaries has more
than a 50% equity interest.
 
“Tax” or “Taxes” means any and all taxes, fees, withholdings, levies, duties,
tariffs, imposts, and other charges of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto), fees, surcharges, contributions, or other payments including
but not limited to administrative or regulatory fees, imposed by any local,
state, federal or foreign government or governmental agency or taxing authority,
including, without limitation, taxes or other charges on or with respect to
income, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth, taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added or gains taxes,
license, registration and documentation fees, and customs duties, tariffs and
similar charges.
 


 
34

--------------------------------------------------------------------------------

 


“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Tax authority or
jurisdiction (foreign or domestic) with respect to Taxes, including, without
limitation, information returns, any documents with respect to or accompanying
payments of estimated Taxes, or with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.
 
“Union Employee” means an employee of either of the Seller whose terms and
conditions of employment are governed by the terms of any collective bargaining
agreement.
 
Article 8. Miscellaneous Provisions.
 
8.1 Expenses. Except as otherwise specifically provided in this Agreement, all
out-of-pocket costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.
 
8.2 Notices. Any notice, demand, claim, notice of claim, request or
communication required or permitted to be given under the provisions of this
Agreement shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered in person, (ii) on the date of mailing if mailed by
registered or certified mail, postage prepaid and return receipt requested,
(iii) on the date of delivery to a national overnight courier service, or (iv)
upon transmission by facsimile (if such transmission is confirmed by the
addressee) if delivered through such services to the following addresses, or to
such other address as any party may request by notifying in writing all of the
other parties to this Agreement in accordance with this Section.
 

 
If to the Seller Responsible Parties:
         
VantaHealth Technologies, LLC
   
19 Ramsgate Drive
   
St. Louis, Missouri 63132
   
Attention: John Kiehl, President
   
Telephone: (314) 395-5946
       
and
           
ZAC Capital Partners, LLC
   
101 West Avenue, Suite 300
   
Jenkintown, PA 19046
   
Attention: Anthony D. Zingarelli, Manager
   
Telephone: 215-517-4953
   
Facsimile: 215-517-4901

 
 
35

--------------------------------------------------------------------------------

 
 

 
and
           
Rivendell Technologies, Inc.
   
19 Ramsgate Drive
   
St. Louis, Missouri 63132
   
Attention: John Kiehl, President
   
Telephone: (314) 395-5946
             
With copies to:
           
Riezman Berger, P.C.
   
7700 Bonhomme, 7th Floor
   
Clayton, Missouri 63105
   
Attention: Mark J. Temkin, Esq.
   
Telephone: 314-727-0101
   
Facsimile: 314-727-6458
 
and
           
ZAC Management Group, LLC
   
101 West Avenue, Suite 300
   
Jenkintown, PA 19046
   
Attention: Elisa Tractman, General Counsel
   
Telephone: 215-517-4936
   
Facsimile: 215-517-4970
       
If to the Buyer:
           
VHT Acquisition Company
   
405 North Reo Street, Suite 300
   
Tampa, Florida 33609
   
Attention: B.M. Milvain
   
Telephone: (813) 282-3303
   
Facsimile: (813) 282-8907
       
With a copy to:
           
Adorno & Yoss LLP
   
2525 Ponce de Leon Boulevard
   
Suite 400
   
Miami, Florida 33134-6012
   
Attention: Carlos A. Mas, Esq.
   
Telephone: (305) 460-1000
   
Facsimile: (305) 460-1422

 
 
36

--------------------------------------------------------------------------------

 
 
Any such notice shall be deemed to have been received on the date of personal
delivery, the date set forth on the Postal Service return receipt, or the date
of delivery shown on the records of the overnight courier, as applicable.
 
8.3 Benefit and Assignment. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. There shall be no assignment of any interest under this Agreement by
any party except that the Buyer may assign its rights hereunder to any wholly
owned subsidiary of the Buyer; provided, however, that no such assignment shall
relieve the assignor of its obligations under this Agreement. Nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
8.4 Waiver. Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of any other party, (b)
waive any inaccuracies in the representations and warranties of any other party
contained herein or in any document delivered by any other party pursuant hereto
or (c) waive compliance with any of the agreements or conditions of any other
party contained herein. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party to be bound thereby. Any
waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement. The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
such rights.
 
8.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
8.6 Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, the Responsible Party and the
Buyer or (b) by a waiver in accordance with Section 8.4 hereof.
 
8.7 Effect and Construction of this Agreement. This Agreement embodies the
entire agreement and understanding of the parties with respect to the subject
matter hereof and supersedes any and all prior agreements, arrangements and
understandings, whether written or oral, relating to matters provided for
herein. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual agreement, and this
Agreement shall not be deemed to have been prepared by any single party hereto.
 


 
37

--------------------------------------------------------------------------------

 


8.8 Headings. The headings of the sections and subsections of this Agreement are
inserted as a matter of convenience and for reference purposes only and in no
respect define, limit or describe the scope of this Agreement or the intent of
any section or subsection.
 
8.9 Counterparts. This Agreement may be executed in one or more counterparts and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
8.10 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, applicable to contracts
executed in and to be performed entirely within that State.
 
8.11 Litigation. If any legal action is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorney fees, paralegal fees and other costs incurred in that action
or proceeding, in addition to any other relief to which it or they may be
entitled. Any such legal action shall be brought in courts of competent
jurisdiction in Miami-Dade County, Florida.
 
8.12 Entire Agreement. This Agreement, along with the Disclosure Schedules,
Exhibits and all other agreements, instruments or documents to be delivered in
connection with this Agreement, constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, understandings, negotiations
and discussions, both written and oral, between the parties hereto with respect
to the subject matter hereof.
 
8.13 Specific Performance. Each of the Seller acknowledge and agree that in the
event of any breach of this Agreement, the Buyer would be irreparably and
immediately harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto (i) waive, in any action for specific
performance, the defense of adequacy of a remedy at law and (ii) shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement in any action
instituted in any state or federal court sitting in Miami-Dade County, Florida.
 
8.14 Remedies Cumulative. No remedy made available by any of the provisions of
this Agreement is intended to be exclusive of any other remedy, and each and
every remedy is cumulative and is in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity.
 


 
Remainder of Page Intentionally Left Blank
 


 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
BUYER:
     
VHT ACQUISITION COMPANY
         
By:  /s/ B. M. Milvain                                 
 
B. M. Milvain, President
         
SELLER RESPONSIBLE PARTIES:
     
VantaHealth Technologies, LLC
         
By:  /s/ John Kiehl                                      
 
John Kiehl, President
         
Rivendell Technologies, Inc.
         
By:  /s/ John Kiehl                                      
 
John Kiehl, President
         
ZAC Capital Partners, LLC
         
By:  /s/ Anthony D. Zingarelli                  
 
Anthony D. Zingarelli, Manager





 
39

--------------------------------------------------------------------------------

 


 